Title: **TW** This teen who raped a woman oding and didn’t notify police after her death got &gt;3 years jail time. Did the judge do everything in their power dealing with the sentencing statutes? WA state.
Question:
Answer #1: \&gt;3 years

I think you mean \&lt; 3 years, OP.Answer #2: I’m in Florida and our sentencing statutes are very strict. We use scorecards and when someone has no history, they will score very low, even for major crimes. The Judge cannot sentence someone to something higher than they score. 

I just had to watch a guy get convicted of aggravated sexual assault, sexual assault of a minor &gt;16, and incest, and then only get 7 years because he had no record. He should be in there for the rest of his life, but there’s nothing the prosecutors or the judge can do because of the sentencing statutes. 

So I’m going to go out on a limb and say the judge may have really been stuck between a rock and a hard place on this one. Answer #3: r/titlegoreAnswer #4: The answer to your question is right in the article you linked:

&gt; Superior Court Judge Linda Krese said Thursday she was bound by law to sentence Varela to 2 years and 10 months. It’s the most time allowed under state guidelines for second-degree manslaughter, third-degree rape and unlawful disposal of human remains, for someone with no prior record.Answer #5: His actions do seem despicable, but the law largely regulates what you do rather than what you don't do. It's questionable and up for debate whether he had the obligation to call for help since he didn't directly cause her to overdose (but passively) since she willingly took the drugs on her own accord before she collapsed. 

Perhaps it was his intent to bait her into overdosing, but it is hard to prove intent. Assuming she died instantly from the overdose, necropolic sex is arguably not rape (controversial I know) and can only marginally be classified as third degree rape (rape not falling in the first and second degrees) which would warrant the prison time he has been given. 

Perhaps this calls into question again the relevance of justice vis-a-vis natural law theory in a world where many states and countries adopt legal positivism. (but certainly natural law theory is very problematic too, but I agree to the fullest extent that the purpose of natural law theory is to attain justice appropriately) 